internal_revenue_service national_office technical_advice_memorandum jan mis no index uil no 0o oo case men pse b07 fam taxpayer’s name taxpayer’s address taxpayer's identification no years involved date of conference legend o l t i issue s does a have an economic_interest in the minerals in place conclusion a does have an economic_interest facts b an electric utility had plans to build an electric power plant as part of their plans b acquired nearby lignite reserves through a combination of ownership and leases b then entered into two agreements with a under the grant of operating rights a had the exclusive right to mine the property a would pay a royalty to b a was entitled to sell the lignite to third parties but b retained the right_of_first_refusal on any lignite mined the grant of operating rights states that the purpose of the grant is to transfer an economic_interest to a b claims depletion or treatment under sec_631 of the internal_revenue_code with respect to royalty amounts it receives from a a claims depletion with respect to amounts received from sale of lignite to b excluding amounts paid to b as royalties under the lignite mining agreement a agreed to mine and sell lignite to b under the agreement the price of the lignite was determined by a formula b determined the tonnage of lignite it would buy each year subject_to upper and lower limits prescribed by the agreement on what that tonnage would be the mining agreement also had a clause that in the event that b was unable to accept delivery of the lignite because of force majeure b after a specified lapse of time and for the duration of the existence of the force majeure would pay to a o of the current selling_price of the lignite contracted for but not accepted z law and analysis sec_611 of the code provides that in the case of a lease the allowance for depletion shall be equitably apportioned between the lessor and lessee sec_1_611-1 of the income_tax regulations provides that an economic_interest is possessed in every case in which the taxpayer has acquired by investment any interest in mineral in place and secures by any form of legal relationship income derived from the extraction of the mineral to which the taxpayer must look for a return of the taxpayer's capital sec_1_614-1 provides that the term_interest means an economic_interest in a mineral deposit within the meaning of sec_1_611-1 the term includes working or operating interests royalties overriding royalties net profits interests and to the extent not treated as loans under sec_636 production payments in 310_us_404 the oklahoma city co occ conveyed various mineral_interests to anderson for a total of dollar_figure in return for a cash payment of dollar_figure and dollar_figure payable from one-half of the production from the property with one-half of any proceeds from the sale of the land itself to be applied in repayment of any unpaid balance otherwise payable from production anderson attempted to exclude from its taxable_income the share of income from production paid to occ under the theory that occ had retained an economic_interest in the minerals and therefore occ should be taxable on its share of the production from the property the court ruled that anderson should report all of the income and that the payments to occ were payments for the purchase of the property from occ the court held that occ’s reservation of an interest in the land where it had reserved the right to receive a portion of the proceeds of any sale of the fee interest in the land changed the character of the interest it retained therefore occ did not have an economic_interest in the mineral_interests conveyed to anderson because occ had reserved the right to look to a source_of_income other than from the extraction and sale of the minerals in place in 436_f2d_1216 sth cir the fifth circuit held that the holder of a production_payment did not have an economic_interest in the minerals because he had the option of having proceeds from the sale of equipment applied to repay any outstanding balance on the production_payment the anderson and christie cases thus lead to the conclusion that where a taxpayer acquires a mineral_property but can look to a source_of_income other than the extractior of mineral for recovery_of the taxpayer’s investment the taxpayer does not have an economic_interest in contrast sec_1_612-3 and sec_1_631-3 of the regulations provide for a restoration to ordinary_income of amounts taken as depletion capital_gains in the case of coal and iron ore on advanced_royalties when units paid for are not extracted before termination of the lease although the regulations do not allow depletion on income from mineral not extracted the regulations do not void the taxpayer’s economic_interest for having received income not directly attributable to those units in 864_f2d_671 10th cir the purchaser agreed to pay for a specified minimum quantity of gas each year without regard to whether it took physical delivery of the gas if the amount of gas paid for under the take-or-pay provision exceeded the amount of gas actually taken from freede’s wells the purchaser had the right to credit the excess payment against extra gas taken in later periods the purchaser however would lose the benefit from any excess payments that it did not recoup by taking extra gas within the required period the court likened the excess payments to pre-determined damages payable to the producer for gas that was not taken as expected the court refused to hold that payments made pursuant to a sales contract created production payments for purposes of sec_636 of the code instead the court required the taxpayer receiving the excess payments which are the amounts attributable to volumes paid for but not taken le amounts received by the holder of the economic_interest other than for the production of minerals to report such amounts as income there was no question raised as to whether receipt of payments under the take-or-pay contract negated the seller’s retained economic_interest considering the provisions of the regulations regarding advanced_royalties and the conclusion of the court in freede we conclude that anderson and christie may not be interpreted a234 as necessarily voiding an economic_interest in every case where the owner of a mineral_property may receive payment not directly attributable to extraction an economic_interest is not voided for instance where the taxpayer is merely selling mineral under a requirement that the buyer make specified minimum payments in revrul_72_477 1972_2_cb_310 a taxpayer leased coal land from a utility and entered into a contract to sell coal to that utility in a situation very similar to the present case the service ruled that the taxpayer had acquired an economic_interest unlike the present case the situation described in the revenue_ruling does not mention a force majeure clause nevertheless the revenue_ruling recognizes that a lessee may enter into a contract for sale of mineral to the lessor without voiding the lessee’s economic_interest if the grant of operating rights and the lignite mining agreement are considered as parts of one transaction the potential for income from implementation of the force majeure clause could be viewed as an alternate source_of_income and following anderson and christie a would not have an economic_interest if the two transactions are viewed as separate or if a had contracted to sell lignite to a third party a would be in a situation similar to the taxpayer in freede that is being paid for units of mineral not produced under the facts and circumstances of this case we conclude that the grant of operating rights and the lignite mining agreement provide for a fair apportionment of the depletion_allowance between lessor and lessee within the meaning of sec_611 of the code in a manner similar to the situation described in revrul_72_477 in which the lessee merely contracted for the sale of mineral to the lessor accordingly we conclude that a has acquired an economic_interest with respect to the subject mineral_property caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent 3s
